 

 

 

exhibit 10.59

SEPARATION AND SETTLEMENT AGREEMENT

 

This Separation and Settlement Agreement (this “Agreement”) is entered into as
of July 10, 2012 by and between the executive listed on Exhibit A (the
“Executive”), and Duke Energy Corporation, a Delaware corporation (“Duke
Energy”).  The Executive and Duke Energy are referred to as the “Parties,” and
each as a “Party,” in this Agreement. 

WHEREAS, the Executive has been employed by Duke Energy and its affiliates in
the position set forth on Exhibit A;  

WHEREAS, the Executive is a participant in the Progress Energy, Inc. Management
Change-in-Control Plan (the “CIC Plan”) and party to an employment agreement
with Progress Energy, Inc. (the “Employment Agreement”) dated as of the date set
forth on Exhibit A; and

WHEREAS, the Executive has provided notice of his or her intent to resign, and
the Executive and Duke Energy wish to set forth their mutual agreement as to the
terms and conditions of such resignation;

NOW, THEREFORE, Duke Energy and the Executive hereby agree as follows:


1.             RESIGNATION.  EFFECTIVE AS OF 12:01 A.M. ON JULY 11, 2012 (THE
“RESIGNATION DATE”), THE EXECUTIVE HEREBY RESIGNS FROM HIS OR HER EMPLOYMENT
WITH DUKE ENERGY AND FROM ALL OTHER POSITIONS THE EXECUTIVE THEN HOLDS WITH
RESPECT TO DUKE ENERGY AND ITS SUBSIDIARIES OR AFFILIATES (DUKE ENERGY AND ALL
OF ITS SUBSIDIARIES AND AFFILIATES, INCLUDING PROGRESS ENERGY, INC. AND ANY
OTHER PREDECESSOR ENTITIES, ARE HEREINAFTER REFERRED TO AS THE “AFFILIATED
ENTITIES”), INCLUDING AS AN OFFICER OR MEMBER OF THE BOARD OF DIRECTORS OF ANY
AFFILIATED ENTITY.  WITHIN 15 BUSINESS DAYS FOLLOWING THE RESIGNATION DATE OR
SUCH EARLIER TIME AS REQUIRED BY APPLICABLE LAW, THE EXECUTIVE WILL BE PAID ALL
OF HIS OR HER SALARY AND UNUSED VACATION EARNED OR ACCRUED THROUGH THE
RESIGNATION DATE. 


2.                  SEPARATION PAYMENTS AND BENEFITS.    


A.        SUBJECT TO THE EXECUTIVE’S COMPLIANCE WITH THE TERMS OF THIS AGREEMENT
AND THE NON-REVOCATION OF THE RELEASE SET FORTH IN PARAGRAPH 5 OF THIS
AGREEMENT, FOLLOWING THE REVOCATION DATE (AS DEFINED IN PARAGRAPH 16 OF THIS
AGREEMENT), DUKE ENERGY SHALL PAY OR PROVIDE TO THE EXECUTIVE THE PAYMENTS AND
BENEFITS CONTEMPLATED BY SECTION 6.1, SECTION 6.2 AND SECTION 7 OF THE CIC PLAN
TO WHICH THE EXECUTIVE WOULD HAVE BEEN ENTITLED UPON A RESIGNATION BY THE
EXECUTIVE FOR “GOOD REASON” (AS SET FORTH ON EXHIBIT B HERETO).


B.        CONSISTENT WITH SECTION 5.08 OF THE AGREEMENT AND PLAN OF MERGER, BY
AND AMONG DUKE ENERGY, DIAMOND ACQUISITION CORPORATION AND PROGRESS ENERGY,
INC., DATED AS OF JANUARY 8, 2011 (THE “MERGER AGREEMENT”), FOLLOWING THE
RESIGNATION DATE, (I) DUKE ENERGY SHALL PROVIDE OR CAUSE TO BE PROVIDED TO THE
EXECUTIVE COVERAGE UNDER DUKE ENERGY’S DIRECTORS’ AND OFFICERS’ INSURANCE
POLICIES FOR EVENTS THAT OCCURRED WHILE THE EXECUTIVE WAS A DIRECTOR OR OFFICER
OF ANY OF THE AFFILIATED ENTITIES ON THE SAME TERMS AND CONDITIONS APPLICABLE TO
OTHER FORMER SENIOR EXECUTIVES AND DIRECTORS OF DUKE ENERGY GENERALLY AND (II)
DUKE ENERGY SHALL CAUSE PROGRESS ENERGY, INC. TO INDEMNIFY AND HOLD HARMLESS THE
EXECUTIVE AS PROVIDED IN SECTION 5.08(C) OF THE MERGER AGREEMENT.


C.        DUKE ENERGY SHALL REIMBURSE THE EXECUTIVE FOR ANY REASONABLE AND
NECESSARY BUSINESS EXPENSES INCURRED BY THE EXECUTIVE AND UNREIMBURSED ON OR
PRIOR TO THE RESIGNATION DATE PURSUANT TO DUKE ENERGY’S REIMBURSEMENT POLICIES,
WITHIN 30 DAYS FOLLOWING THE EXECUTIVE’S PRESENTATION OF AN INVOICE TO DUKE
ENERGY.


D.        EXCEPT AS PROVIDED IN PARAGRAPHS 1, 2, 3 AND 4 OF THIS AGREEMENT, AS
WELL AS ANY BENEFITS THAT ARE ACCRUED AND VESTED AS OF THE RESIGNATION DATE
UNDER EMPLOYEE BENEFIT PLANS OF AN AFFILIATED ENTITY IN WHICH THE EXECUTIVE
PARTICIPATES, THE EXECUTIVE SHALL BE ENTITLED TO NO OTHER COMPENSATION AND/OR
BENEFITS OF ANY KIND FROM ANY OF THE AFFILIATED ENTITIES. 


3.                  EQUITY AWARDS.  SUBJECT TO THE EXECUTIVE’S COMPLIANCE WITH
THE TERMS OF THIS AGREEMENT AND THE NON-REVOCATION OF THE RELEASE SET FORTH IN
PARAGRAPH 5 OF THIS AGREEMENT, THE OUTSTANDING EQUITY AWARDS UNDER THE
APPLICABLE PROGRESS ENERGY, INC. EQUITY PLANS HELD BY THE EXECUTIVE AS OF THE
RESIGNATION DATE THAT (I) WERE GRANTED BEFORE APRIL 1, 2011 OR ARE TIME-VESTED
RESTRICTED STOCK UNITS GRANTED AT ANY TIME PRIOR TO THE RESIGNATION DATE, SHALL
IMMEDIATELY VEST ON THE RESIGNATION DATE PURSUANT TO SECTION 6.4 AND SECTION 6.5
OF THE CIC PLAN (WITH PERFORMANCE SHARES VESTING AT TARGET LEVEL), AND (II) ARE
PERFORMANCE SHARES GRANTED UNDER THE PERFORMANCE SHARE SUB-PLAN THAT WERE
GRANTED ON OR AFTER APRIL 1, 2011, WILL CONTINUE TO VEST BASED ON THE APPLICABLE
PERFORMANCE GOALS, SUBJECT TO THE AMENDMENT OF SUCH PERFORMANCE GOALS BY THE
DUKE ENERGY COMPENSATION COMMITTEE IN THE SAME MANNER AS THE PERFORMANCE GOALS
ARE BEING AMENDED FOR ACTIVE EMPLOYEES OF DUKE ENERGY, BUT IN NO EVENT SHALL
SUCH PERFORMANCE SHARES VEST AT LOWER THAN 50% OF TARGET LEVEL.   


4.                  280G MATTERS.  THE EXECUTIVE SHALL, SUBJECT TO THE
EXECUTIVE’S REASONABLE COOPERATION WITH DUKE ENERGY IN MAKING DETERMINATIONS
WITH RESPECT TO SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), TAKING INTO ACCOUNT THE VALUE OF REASONABLE COMPENSATION FOR
SERVICES TO BE RENDERED BY THE EXECUTIVE BEFORE OR AFTER THE RESIGNATION DATE,
INCLUDING ANY NON-COMPETITION PROVISIONS THAT APPLY TO THE EXECUTIVE AND DUKE
ENERGY, BE ELIGIBLE TO RECEIVE “GROSS-UP PAYMENTS” CONSISTENT WITH, BUT ONLY TO
THE EXTENT PROVIDED BY, SECTION 11 OF THE CIC PLAN.  


 

 

 

--------------------------------------------------------------------------------

 

 

 


5.                 RELEASE OF CLAIMS. 


A.        IN CONSIDERATION OF AND IN EXCHANGE FOR THE BENEFITS PROVIDED TO HIM
OR HER UNDER THIS AGREEMENT, INCLUDING BUT NOT NECESSARILY LIMITED TO DUKE
ENERGY’S ACCEPTANCE OF THE EXECUTIVE’S RESIGNATION EFFECTIVE AS OF THE
RESIGNATION DATE, AND THE BENEFITS SET FORTH IN PARAGRAPHS 2, 3 AND 4 OF THIS
AGREEMENT, THE EXECUTIVE, OF HIS OR HER OWN FREE WILL, VOLUNTARILY AND
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES (THE “RELEASE”) THE AFFILIATED
ENTITIES, THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, STOCKHOLDERS,
SUCCESSORS AND ASSIGNS (BOTH INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES WITH
DUKE ENERGY) (THE “DUKE RELEASES”) FROM, ANY AND ALL PAST OR PRESENT CAUSES OF
ACTION, SUITS, AGREEMENTS OR OTHER CLAIMS WHICH THE EXECUTIVE, HIS OR HER
DEPENDENTS, RELATIVES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
HAS OR MAY HEREAFTER HAVE FROM THE BEGINNING OF TIME TO THE DATE HEREOF AGAINST
DUKE ENERGY OR THE DUKE RELEASES UPON OR BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, ANY MATTERS ARISING OUT OF HIS OR HER
EMPLOYMENT BY THE AFFILIATED ENTITIES, AND THE CESSATION OF SAID EMPLOYMENT OR
ANY CLAIM FOR COMPENSATION, AND INCLUDING, BUT NOT LIMITED TO, ANY ALLEGED
VIOLATION OF THE CIVIL RIGHTS ACTS OF 1964 AND 1991, THE EQUAL PAY ACT OF 1963,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE REHABILITATION ACT OF
1973, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE OLDER WORKERS
BENEFIT PROTECTION ACT OF 1990, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
NORTH CAROLINA EQUAL EMPLOYMENT PROTECTION ACT AND ANY OTHER FEDERAL, STATE OR
LOCAL LAW, REGULATION OR ORDINANCE, OR PUBLIC POLICY, CONTRACT OR TORT LAW
HAVING ANY BEARING WHATSOEVER ON THE TERMS AND CONDITIONS OF EMPLOYMENT OR
TERMINATION OF EMPLOYMENT.  THE RELEASE SHALL NOT, HOWEVER, CONSTITUTE A WAIVER
OF ANY OF THE EXECUTIVE’S RIGHTS TO COMPENSATION AND BENEFITS DUE UNDER THIS
AGREEMENT. 


B.        THE EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THIS
AGREEMENT PRIOR TO ITS EXECUTION AND HAS BEEN ADVISED HEREBY OF HIS OR HER
OPPORTUNITY TO REVIEW AND CONSIDER THE RELEASE FOR 21 DAYS PRIOR TO ITS
EXECUTION.  THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED
HEREBY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.  THE
EXECUTIVE ENTERS INTO THIS AGREEMENT HAVING FREELY AND KNOWINGLY ELECTED, AFTER
DUE CONSIDERATION, TO EXECUTE THIS AGREEMENT AND TO FULFILL THE PROMISES SET
FORTH HEREIN.  THE RELEASE SHALL BE REVOCABLE BY THE EXECUTIVE DURING THE
SEVEN-DAY PERIOD FOLLOWING ITS EXECUTION, AND SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF SUCH SEVEN-DAY PERIOD.  IN THE EVENT OF SUCH
A REVOCATION, THE EXECUTIVE SHALL NOT BE ENTITLED TO THE CONSIDERATION UNDER
THIS AGREEMENT SET FORTH IN PARAGRAPHS 2, 3 AND 4. 


C.        THE EXECUTIVE REPRESENTS AND WARRANTS THAT THERE HAS BEEN NO
ASSIGNMENT OR OTHER TRANSFER OF ANY INTEREST IN ANY CLAIM WHICH THE EXECUTIVE
MAY HAVE AGAINST DUKE ENERGY OR ANY OF THE DUKE RELEASES. THE EXECUTIVE
REPRESENTS THAT HE OR SHE HAS NOT COMMENCED OR JOINED IN ANY CLAIM, CHARGE,
ACTION OR PROCEEDING WHATSOEVER AGAINST DUKE ENERGY OR ANY OF THE DUKE RELEASES
ARISING OUT OF OR RELATING TO ANY OF THE MATTERS SET FORTH IN THIS RELEASE. THE
EXECUTIVE FURTHER AGREES THAT HE OR SHE WILL NOT SEEK OR BE ENTITLED TO ANY
PERSONAL RECOVERY IN ANY CLAIM, CHARGE, ACTION OR PROCEEDING WHATSOEVER AGAINST
DUKE ENERGY OR ANY OF THE DUKE RELEASES FOR ANY OF THE MATTERS SET FORTH IN THE
RELEASE. 


D.        THE EXECUTIVE ACKNOWLEDGES THAT, IN HIS OR HER DECISION TO ENTER INTO
THIS AGREEMENT, INCLUDING THE RELEASE, HE OR SHE HAS NOT RELIED ON ANY
REPRESENTATIONS, PROMISES OR AGREEMENTS OF ANY KIND, INCLUDING ORAL STATEMENTS
BY REPRESENTATIVES OF DUKE ENERGY OR ANY OF THE DUKE RELEASES, EXCEPT AS SET
FORTH IN THE RELEASE AND THIS AGREEMENT.


E.        NOTHING CONTAINED IN THE RELEASE WILL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF WRONGDOING OR LIABILITY ON THE PART OF DUKE ENERGY OR ANY OF THE
DUKE RELEASES.  


F.        NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT, RESTRICT OR
OTHERWISE DISCOURAGE THE EXECUTIVE FROM PARTICIPATING IN PROTECTED ACTIVITY AS
DEFINED IN 10 CFR 50.7 AND SECTION 211 OF THE ENERGY REORGANIZATION ACT OF 1974,
INCLUDING, BUT NOT LIMITED TO REPORTING ANY SUSPECTED INSTANCE OF ILLEGAL
ACTIVITY OF ANY NATURE, ANY NUCLEAR SAFETY CONCERN, ANY WORKPLACE SAFETY
CONCERN, ANY PUBLIC SAFETY CONCERN, OR ANY OTHER MATTER WITHIN THE UNITED STATES
NUCLEAR REGULATORY COMMISSION'S (“NRC”) REGULATORY RESPONSIBILITIES TO THE NRC,
THE UNITED STATES DEPARTMENT OF LABOR, OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AGENCY.  THIS AGREEMENT FURTHER DOES NOT PROHIBIT THE EXECUTIVE
FROM PARTICIPATING IN ANY WAY IN ANY STATE OR FEDERAL ADMINISTRATIVE, JUDICIAL,
OR LEGISLATIVE PROCEEDING OR INVESTIGATION WITH RESPECT TO ANY CLAIMS AND
MATTERS NOT RESOLVED AND TERMINATED PURSUANT TO THIS AGREEMENT. WITH RESPECT TO
ANY CLAIMS AND MATTERS RESOLVED AND TERMINATED PURSUANT TO THIS AGREEMENT, THE
EXECUTIVE IS FREE TO PARTICIPATE IN ANY FEDERAL OR STATE ADMINISTRATIVE,
JUDICIAL, OR LEGISLATIVE PROCEEDING OR INVESTIGATION IF SUBPOENAED.  THE
EXECUTIVE SHALL GIVE DUKE ENERGY, THROUGH ITS LEGAL COUNSEL, NOTICE, INCLUDING A
COPY OF THE SUBPOENA, WITHIN 24 HOURS OF RECEIPT THEREOF.


6.                  NON-DISPARAGEMENT.   THE EXECUTIVE SHALL NOT DISPARAGE ANY
OF THE AFFILIATED ENTITIES, THEIR CURRENT OR FORMER DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, STOCKHOLDERS, SUCCESSORS AND ASSIGNS (BOTH INDIVIDUALLY AND
IN THEIR OFFICIAL CAPACITIES WITH DUKE ENERGY) (THE “DUKE ENERGY PARTIES”) OR
ANY DUKE ENERGY PARTIES’ GOODS, SERVICES, EMPLOYEES, CUSTOMERS, BUSINESS
RELATIONSHIPS, REPUTATION OR FINANCIAL CONDITION.  DUKE ENERGY SHALL INSTRUCT
ITS CURRENT OFFICERS AND DIRECTORS (AS SUCH TERMS ARE USED FOR PURPOSES OF
SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934) NOT TO DISPARAGE THE
EXECUTIVE AND SHALL TREAT ANY SUCH DISPARAGEMENT AS A VIOLATION OF DUKE ENERGY’S
CODE OF BUSINESS ETHICS.  FOR PURPOSES OF THIS AGREEMENT, TO “DISPARAGE” MEANS
TO MAKE STATEMENTS, WHETHER ORAL OR WRITTEN, WHETHER DIRECT OR INDIRECT, WHETHER
TRUE OR FALSE AND WHETHER ACTING ALONE OR THROUGH ANY OTHER PERSON, THAT CAST
THE SUBJECT OF THE STATEMENT IN A CRITICAL OR UNFAVORABLE LIGHT OR THAT
OTHERWISE CAUSE DAMAGE TO, OR INTEND TO EMBARRASS, THE SUBJECT OF THE
STATEMENT.  ATTACHED TO THIS AGREEMENT AS EXHIBIT C IS A PRESS RELEASE REGARDING
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  NEITHER THE EXECUTIVE NOR DUKE ENERGY
SHALL MAKE ANY PUBLIC STATEMENT REGARDING EXECUTIVE’S TERMINATION OF EMPLOYMENT
THAT IS MATERIALLY INCONSISTENT WITH SUCH PRESS RELEASE.  THE EXECUTIVE AND DUKE
ENERGY EACH REPRESENT THAT THE APPLICABLE PARTY HAS NOT, SINCE THE “EFFECTIVE
TIME” UNDER THE MERGER AGREEMENT AND THROUGH THE RESIGNATION DATE, DIRECTLY
MADE, OR REQUESTED A THIRD PARTY TO MAKE, ANY STATEMENT TO THE PRESS, ELECTED OR
GOVERNMENTAL OFFICIALS, STANDARD & POOR’S, MOODY’S INVESTORS SERVICES, FITCH
GROUP OR DUKE ENERGY’S REGULATORS THAT WOULD BE A BREACH OF THIS PARAGRAPH 6 HAD
SUCH STATEMENT BEEN MADE ON OR AFTER THE RESIGNATION DATE.  NOTHING IN THE
FOREGOING WILL PRECLUDE EITHER THE EXECUTIVE OR DUKE ENERGY FROM PROVIDING
TRUTHFUL DISCLOSURES AS REQUIRED BY APPLICABLE LAW OR LEGAL PROCESS.


7.                 CONFIDENTIAL INFORMATION; RESTRICTIVE COVENANTS. 


 

 

 

--------------------------------------------------------------------------------

 

 

 


A.        CONFIDENTIALITY; COVENANT NOT TO COMPETE; NON-INTERFERENCE.  THE
EXECUTIVE SHALL BE SUBJECT TO EACH OF THE COVENANTS SET FORTH IN SECTION 8(G)
(COVENANT NOT TO COMPETE), SECTION 8(H) (NON-INTERFERENCE) AND SECTION 8(I)
(CONFIDENTIAL INFORMATION; TRADE SECRETS) OF THE EMPLOYMENT AGREEMENT.  IN
ADDITION, UNLESS OTHERWISE MADE PUBLIC BY DUKE ENERGY, THE EXECUTIVE WILL NOT
DISCLOSE THE EXISTENCE AND ANY TERMS OF THIS AGREEMENT EXCEPT (I) TO FINANCIAL
AND LEGAL ADVISORS OR SPOUSE (OR DOMESTIC PARTNER) UNDER AN OBLIGATION FOR SUCH
PARTIES TO MAINTAIN CONFIDENTIALITY, OR (II) AS REQUIRED BY A VALID COURT ORDER,
SUBPOENA OR LEGAL, REGULATORY, OR LEGISLATIVE PROCESS (AND IN SUCH EVENT WILL
USE HIS OR HER BEST EFFORTS TO OBTAIN A PROTECTIVE ORDER REQUIRING THAT ALL
DISCLOSURES BE KEPT UNDER COURT SEAL) AND WILL NOTIFY THE DUKE ENERGY PROMPTLY
UPON RECEIPT OF SUCH ORDER OR SUBPOENA.  


B.        FORFEITURE AND REPAYMENTS. THE EXECUTIVE AGREES THAT, IN THE EVENT HE
OR SHE VIOLATES THE PROVISIONS OF PARAGRAPH 6 OR PARAGRAPH 7 OF THIS AGREEMENT,
IN ANY MATERIAL RESPECT, HE OR SHE WILL FORFEIT AND NOT BE ENTITLED TO ANY
FURTHER PAYMENTS IN ACCORDANCE WITH PARAGRAPH 2 OR PARAGRAPH 4 OF THIS AGREEMENT
OR SETTLEMENT IN ACCORDANCE WITH PARAGRAPH 3 AND HE OR SHE WILL BE OBLIGATED TO
REPAY TO DUKE ENERGY ANY AMOUNTS PAID (DETERMINED AS OF THE DATE OF PAYMENT)
AFTER THE TERMINATION OF EMPLOYMENT PURSUANT TO THE APPLICABLE PROVISIONS OF
PARAGRAPH 2, PARAGRAPH 3 AND PARAGRAPH 4 OF THIS AGREEMENT (OTHER THAN ANY
AMOUNTS PAID PURSUANT TO PARAGRAPH 2(C) [AND PARAGRAPH 2(D)] OF THIS
AGREEMENT).  SUCH AMOUNT SHALL BE PAID TO DUKE ENERGY IN CASH IN A SINGLE LUMP
SUM WITHIN TEN BUSINESS DAYS AFTER THE FIRST DATE OF THE VIOLATION, WHETHER OR
NOT DUKE ENERGY HAS KNOWLEDGE OF THE VIOLATION OR HAS MADE A DEMAND FOR
PAYMENT.  ANY SUCH PAYMENT MADE FOLLOWING SUCH DATE SHALL BEAR INTEREST AT A
RATE EQUAL TO THE PRIME LENDING RATE OF CITIBANK, N.A. (AS PERIODICALLY SET)
PLUS 1%.


C.        SCOPE OF RESTRICTIONS; CONSIDERATION.  THE EXECUTIVE ACKNOWLEDGES THAT
THE RESTRICTIONS SET FORTH IN THIS PARAGRAPH 7 ARE REASONABLE AND NECESSARY TO
PROTECT DUKE ENERGY’S BUSINESS AND GOODWILL. THE EXECUTIVE ACKNOWLEDGES THAT IF
ANY OF THESE RESTRICTIONS OR OBLIGATIONS ARE FOUND BY A COURT HAVING
JURISDICTION TO BE UNREASONABLE OR OVERLY BROAD OR OTHERWISE UNENFORCEABLE, HE
OR SHE AND DUKE ENERGY AGREE THAT THE RESTRICTIONS OR OBLIGATIONS SHALL BE
MODIFIED BY THE COURT SO AS TO BE REASONABLE AND ENFORCEABLE AND IF SO MODIFIED
SHALL BE FULLY ENFORCED.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COMPENSATION AND BENEFITS PROVIDED IN THIS AGREEMENT CONSTITUTE ADEQUATE AND
SUFFICIENT CONSIDERATION FOR THE COVENANTS MADE BY THE EXECUTIVE IN THIS
PARAGRAPH 7.  AS FURTHER CONSIDERATION FOR THE COVENANTS MADE BY THE EXECUTIVE
IN THIS PARAGRAPH 7, THE AFFILIATED ENTITIES HAVE PROVIDED THE EXECUTIVE CERTAIN
PROPRIETARY AND OTHER CONFIDENTIAL INFORMATION ABOUT DUKE ENERGY, INCLUDING, BUT
NOT LIMITED TO, BUSINESS PLANS AND STRATEGIES, BUDGETS AND BUDGETARY
PROJECTIONS, INCOME AND EARNINGS PROJECTIONS AND STATEMENTS, COST ANALYSES AND
ASSESSMENTS, AND/OR BUSINESS ASSESSMENTS OF LEGAL AND REGULATORY ISSUES.


8.                   COOPERATION.   THE EXECUTIVE AGREES TO COOPERATE WITH DUKE
ENERGY IN CONNECTION WITH HIS OR HER DEPARTURE AS REASONABLY REQUESTED BY DUKE
ENERGY, INCLUDING WITH RESPECT TO ANY COMMUNICATIONS TO CURRENT AND FORMER
EMPLOYEES OR DIRECTORS OF ANY OF THE AFFILIATED ENTITIES AS MAY REASONABLY BE
REQUESTED BY DUKE ENERGY IN CONNECTION WITH SUCH DEPARTURE.  THE EXECUTIVE WILL
BE AVAILABLE, UPON REASONABLE NOTICE, TO RESPOND TO QUESTIONS AND PROVIDE
ASSISTANCE TO DUKE ENERGY REGARDING MATTERS FOR WHICH HE OR SHE WAS RESPONSIBLE
AND ABOUT WHICH HE OR SHE HAD KNOWLEDGE IN CONNECTION WITH HIS OR HER EMPLOYMENT
WITH ANY OF THE AFFILIATED ENTITIES.  THE EXECUTIVE ALSO WILL COOPERATE IN ANY
POTENTIAL OR PENDING LITIGATION OR ARBITRATION THAT MAY INVOLVE HIM OR HER IN
ANY CAPACITY AS A RESULT OF HIS OR HER EMPLOYMENT WITH, OR SERVICE AS A MEMBER
OF THE BOARD OF DIRECTORS OF, ANY OF THE AFFILIATED ENTITIES.  THIS INCLUDES, IF
NECESSARY, MEETING AT MUTUALLY CONVENIENT TIMES WITH ATTORNEYS OF ANY OF THE
AFFILIATED ENTITIES, ATTENDING MEETINGS, DEPOSITIONS AND TRIAL, AND PROVIDING
TRUTHFUL TESTIMONY.  NOTWITHSTANDING ANY PROVISION OF THIS PARAGRAPH 8, IN NO
EVENT WILL THE EXECUTIVE BE REQUIRED, WITHOUT MUTUALLY ACCEPTABLE ADDITIONAL
COMPENSATION, TO PROVIDE SERVICES UNDER THIS PARAGRAPH 8 (I) THAT EXCEED 10
HOURS IN ANY CALENDAR MONTH AND/OR (II) AFTER THE FIRST ANNIVERSARY OF THE
RESIGNATION DATE. 


9.                    GOVERNING LAW AND FORUM SELECTION.  THE PARTIES AGREE THAT
ANY DISPUTE, CLAIM OR CONTROVERSY BASED ON COMMON LAW, EQUITY, OR ANY FEDERAL,
STATE, OR LOCAL STATUTE, ORDINANCE, OR REGULATION (OTHER THAN WORKERS’
COMPENSATION CLAIMS) ARISING OUT OF OR RELATING IN ANY WAY TO THE EXECUTIVE’S
EMPLOYMENT, THE TERMS, BENEFITS, AND CONDITIONS OF EMPLOYMENT, OR CONCERNING
THIS AGREEMENT AND THE RESULTING TERMINATION OF EMPLOYMENT, INCLUDING WHETHER
SUCH A DISPUTE IS ARBITRABLE, SHALL BE SETTLED BY ARBITRATION. THE ARBITRATION
PROCEEDING WILL BE CONDUCTED UNDER THE EMPLOYMENT DISPUTE RESOLUTION ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE TIME A DEMAND FOR
ARBITRATION UNDER THE RULES IS MADE, AND SUCH PROCEEDING WILL BE ADJUDICATED IN
CHARLOTTE, NORTH CAROLINA. THE DECISION OF THE ARBITRATOR(S), INCLUDING
DETERMINATION OF THE AMOUNT OF ANY DAMAGES SUFFERED, WILL BE EXCLUSIVE, FINAL,
AND BINDING ON ALL PARTIES, THEIR HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS
AND ASSIGNS. EACH PARTY WILL BEAR ITS OWN EXPENSES IN THE ARBITRATION FOR
ARBITRATORS’ FEES AND ATTORNEYS’ FEES, FOR ITS WITNESSES, AND FOR OTHER EXPENSES
OF PRESENTING ITS CASE. OTHER ARBITRATION COSTS, INCLUDING ADMINISTRATIVE FEES
AND FEES FOR RECORDS OR TRANSCRIPTS, WILL BE BORNE EQUALLY BY THE PARTIES. 
NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH 9 TO THE CONTRARY, IF THE EXECUTIVE
PREVAILS WITH RESPECT TO ANY DISPUTE SUBMITTED TO ARBITRATION UNDER THIS
PARAGRAPH 9, DUKE ENERGY WILL REIMBURSE OR PAY ALL LEGAL FEES AND EXPENSES THAT
THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF THE DISPUTE. 


10.                    APPLICABLE LAW.  EXCEPT TO THE EXTENT THAT FEDERAL LAW
GOVERNS, THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO ANY
APPLICABLE STATE’S CHOICE OF LAW PROVISIONS. 


11.                     INTEGRATED AGREEMENT; AMENDMENTS.  EXCEPT WITH RESPECT
TO THE PROVISIONS OF THE CIC PLAN AND THE EMPLOYMENT AGREEMENT EXPRESSLY
REFERENCED HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF DUKE ENERGY
AND THE EXECUTIVE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL
OTHER AGREEMENTS BETWEEN ANY OF THE AFFILIATED ENTITIES AND THE EXECUTIVE AND
ANY EMPLOYMENT OR SEVERANCE PLAN, POLICY, AGREEMENT OR ARRANGEMENT OF ANY OF THE
AFFILIATED ENTITIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, HE OR SHE IS NOT ENTITLED TO RECEIVE ANY SEVERANCE PAY,
SEVERANCE BENEFITS, COMPENSATION OR EMPLOYEE BENEFITS OF ANY KIND WHATSOEVER
FROM DUKE ENERGY OR ANY OF ITS AFFILIATES.  THIS AGREEMENT MAY NOT BE AMENDED
UNLESS THE AMENDMENTS ARE IN WRITING AND SIGNED BY THE EXECUTIVE AND AN
AUTHORIZED REPRESENTATIVE OF DUKE ENERGY.


12.                      SEVERABILITY.   THE INVALIDITY OR UNENFORCEABILITY OF
ANY PARTICULAR PROVISION IN THIS AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS
HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS AS IF THE INVALID
OR UNENFORCEABLE PROVISION WERE OMITTED.


13.                      TAXES.   NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, DUKE ENERGY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT, OR ANY OTHER BENEFITS RECEIVED PURSUANT HERETO, SUCH FEDERAL, STATE
AND/OR LOCAL TAXES AS SHALL BE REQUIRED TO BE WITHHELD UNDER ANY APPLICABLE LAW
OR REGULATION.  THE OBLIGATIONS UNDER THIS AGREEMENT ARE INTENDED TO COMPLY WITH
THE REQUIREMENTS OF SECTION 409A OF THE

 

 

--------------------------------------------------------------------------------

 

 

 


CODE, OR AN EXEMPTION OR EXCLUSION THEREFROM, PROVIDED THAT THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE OR SHE SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES
AND/OR PENALTIES IMPOSED UNDER SECTION 409A OF THE CODE.  EACH PAYMENT UNDER
THIS AGREEMENT SHALL BE TREATED AS A SEPARATE PAYMENT FOR PURPOSES OF SECTION
409A OF THE CODE.  IN NO EVENT MAY THE EXECUTIVE, DIRECTLY OR INDIRECTLY,
DESIGNATE THE CALENDAR YEAR OF ANY PAYMENT TO BE MADE UNDER THIS AGREEMENT.  IF
THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A OF
THE CODE) THEN ANY PAYMENTS THAT ARE REQUIRED TO BE MADE TO THE EXECUTIVE
PURSUANT TO THIS AGREEMENT THAT CONSTITUTE THE DEFERRAL OF COMPENSATION (WITHIN
THE MEANING OF TREASURY REGULATIONS SECTION 1.409A-1(B) AND THAT WOULD IN THE
ABSENCE OF THIS PARAGRAPH 13 HAVE BEEN PAID TO THE EXECUTIVE WITHIN SIX MONTHS
AND ONE DAY OF THE RESIGNATION DATE SHALL NOT BE PAID TO THE EXECUTIVE DURING
SUCH PERIOD, BUT SHALL INSTEAD BE ACCUMULATED AND PAID TO THE EXECUTIVE IN A
LUMP SUM ON THE EARLIER OF (I) THE DAY AFTER THE DATE THAT IS SIX MONTHS FROM
THE RESIGNATION DATE AND (II) IF THE EXECUTIVE SHALL DIE PRIOR TO THE EXPIRATION
OF SUCH SIX-MONTH PERIOD, AS SOON AS PRACTICABLE FOLLOWING THE DATE OF THE
EXECUTIVE’S DEATH.  ALL REIMBURSEMENTS AND IN-KIND BENEFITS THAT CONSTITUTE
DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE PROVIDED
UNDER THIS AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WITHOUT LIMITATION, THAT
(I) IN NO EVENT SHALL REIMBURSEMENTS BY DUKE ENERGY UNDER THIS AGREEMENT BE MADE
LATER THAN THE END OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN
WHICH THE APPLICABLE FEES AND EXPENSES WERE INCURRED; (II) THE AMOUNT OF IN-KIND
BENEFITS THAT DUKE ENERGY IS OBLIGATED TO PAY OR PROVIDE IN ANY GIVEN CALENDAR
YEAR SHALL NOT AFFECT THE IN-KIND BENEFITS THAT DUKE ENERGY IS OBLIGATED TO PAY
OR PROVIDE IN ANY OTHER CALENDAR YEAR; AND (III) THE EXECUTIVE’S RIGHT TO HAVE
DUKE ENERGY PAY OR PROVIDE SUCH REIMBURSEMENTS AND IN-KIND BENEFITS MAY NOT BE
LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT. 


14.                        SUCCESSORS.   THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE AND WITHOUT THE PRIOR WRITTEN CONSENT OF DUKE ENERGY SHALL NOT BE
ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S LEGAL REPRESENTATIVES AND THE LEGAL REPRESENTATIVES OF HIS OR
HER ESTATE TO THE EXTENT APPLICABLE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON DUKE ENERGY AND ITS SUCCESSORS AND ASSIGNS.


15.                          COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN
SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


16.                          REPRESENTATIONS AND WARRANTIES.  BY SIGNING THIS
AGREEMENT, THE EXECUTIVE WARRANTS THAT HE OR SHE: 


A.        HAS CAREFULLY READ AND REVIEWED THIS AGREEMENT;


B.        FULLY UNDERSTANDS ALL OF ITS TERMS AND CONDITIONS;


C.        FULLY UNDERSTANDS THAT THIS AGREEMENT IS LEGALLY BINDING AND THAT BY
SIGNING IT HE OR SHE IS GIVING UP CERTAIN RIGHTS;


D.        HAS NOT RELIED ON ANY OTHER REPRESENTATIONS BY DUKE ENERGY OR ITS
EMPLOYEES OR AGENTS, WHETHER WRITTEN OR ORAL, CONCERNING THE TERMS OF THIS
AGREEMENT;


E.        HAS BEEN ADVISED OF HIS OR HER OPPORTUNITY TO CONSIDER FOR UP TO 21
DAYS WHETHER TO ACCEPT THE RELEASE;


F.        WILL HAVE SEVEN DAYS TO REVOKE THE RELEASE (BUT NOT THE REMAINDER OF
THIS AGREEMENT) AFTER SIGNING IT, WITH THE EIGHTH DAY FOLLOWING THE EXECUTION OF
THIS AGREEMENT BEING REFERRED TO AS THE “REVOCATION DATE”;


G.        HAS BEEN ADVISED BY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH, AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT;


H.       ACKNOWLEDGES THAT ALL NOTICE REQUIREMENTS UNDER ANY OTHER AGREEMENT,
ARRANGEMENT OR PLAN HAVE BEEN FULLY SATISFIED;


I.        EXECUTES AND DELIVERS THIS AGREEMENT FREELY AND VOLUNTARILY;


J.        IS WAIVING ANY RIGHTS OR CLAIMS HE OR SHE MAY HAVE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967; AND


K.        IS NOT WAIVING ANY RIGHTS OR CLAIMS WHICH MAY ARISE AFTER THIS
AGREEMENT IS SIGNED. 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

___/s/ John R. McArthur  _____________
           Executive

 

 

 

 

DUKE ENERGY CORPORATION





By:__/s/ James E. Rogers _____________
Name: James E. Rogers
Title: Chief Executive Officer

       

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

       

EXHIBIT A

Name:  John R. McArthur

Position:  Executive Vice President – Regulated Utilities

Date of Employment Agreement:   May 8, 2007

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

SEPARATION PAYMENTS AND BENEFITS

 

 

#

Description of Payment / Benefit

Payment Terms

 

1

(1) unpaid annual base salary through the Resignation Date and (2) accrued and
unused paid time off through the Resignation Date

Amount determined based on payroll records, paid in a lump sum within fifteen
days following the Resignation Date. 

2

Severance Payments

$2,677,500 (represents the sum of the Executive’s annual base salary and “target
short term incentive award” multiplied by 3).  Paid in a lump sum within ten
days following the date that is six months following the Resignation Date.

3

Annual Incentive Payment

$367,500 (represents the Executive’s target short term incentive award for the
year during which the Resignation Date occurs).  Paid in lump sum within ten
days following the date that is six months following the Resignation Date.

4

Unreimbursed business expenses incurred through the Resignation Date (including
any reasonable relocation expenses)


AMOUNT TO BE DETERMINED AFTER SUBMISSION OF WRITTEN RECEIPTS AND SUBSTANTIATION
BY THE EXECUTIVE ACCORDING TO DUKE ENERGY’S POLICY BY NO LATER THAN AUGUST 31,
2012.  PAID THROUGH NORMAL EXPENSE REIMBURSEMENT PROCESS NOT LATER THAN 45 DAYS
FOLLOWING THE SUBSTANTIATION OF SUCH EXPENSES.

5

Accrued and vested amounts under all non-qualified and incentive plans,
including the Progress, Inc. Management Deferred Compensation Plan, the
Progress, Inc. Management Incentive Compensation Plan and the Progress, Inc.
Deferred Compensation Plan for Key Management Employees


AMOUNT DETERMINED CONSISTENT WITH THE TERMS OF THE APPLICABLE PLAN BASED ON
ACCRUED AND VESTED BENEFITS AS OF THE RESIGNATION DATE.  PAID AT THE TIME (OR
TIMES) AND IN A FORM CONSISTENT WITH THE TERMS OF THE APPLICABLE PLAN OR
ARRANGEMENT.

6

Continued in-kind benefit under health and welfare plans


PAID CONSISTENTLY WITH THE TERMS OF THE CIC PLAN.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT C

PRESS RELEASE

 

NEWS RELEASE

 

Duke Energy Corporation

P.O. Box 1009

Charlotte, NC 28201-1009

 

July 10, 2012

 

 

 

MEDIA CONTACTS:

ANALYSTS:

 

Tom Williams

Bill Currens

Bob Drennan

800-559-3853

704-382-1603

919-546-7474

 

 

Duke Energy Announces Executive Departures

 

 

CHARLOTTE, NC – Duke Energy Corporation today announced that John McArthur,
executive vice president of Regulated Utilities, Mark Mulhern, executive vice
president and chief administrative officer, and Paula Sims, chief integration
and innovation officer, have resigned, effective immediately.

 

Jim Rogers, chairman, president and chief executive officer of Duke Energy,
said, “We regret that John, Mark and Paula have decided to move on from Duke
Energy. Since we closed the merger, we have spoken extensively with the members
of our senior management committee. Our hope was that we could all work together
to capitalize on the significant opportunities we now have as one company. While
we encouraged the entire team to maintain their roles, John, Mark and Paula
requested to step down and we wish them well.

 

“We are grateful to be able to draw from the deep bench of executives from both
Progress Energy and Duke Energy and have already begun working to identify the
best way to fulfill the responsibilities held by John, Mark and Paula. We look
forward to executing on our strategy as one company and one team committed to
offering significant benefits for customers, shareholders and the communities we
serve,” Rogers said.

 

The company also noted that its integration efforts are on track. More than 50
integration teams made up of representatives from both Duke Energy and Progress
Energy have been working diligently to execute on the integration at the
functional level.

 

About Duke Energy

Duke Energy is the largest electric power holding company in the United States
with more than $100 billion in total assets. Its regulated utility operations
serve approximately 7.1 million electric customers located in six states in the
Southeast and Midwest. Its commercial power and international business segments
own and operate diverse power generation assets in North America and Latin
America, including a growing portfolio of renewable energy assets in the United
States. Headquartered in Charlotte, N.C., Duke Energy is a Fortune 250 company
traded on the New York Stock Exchange under the symbol DUK. More information
about the company is available on the Internet at: www.duke-energy.com.   

 

Forward-Looking Information
This document contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Forward-looking statements are
typically identified by words or phrases such as "may," "will," "should,"
"anticipate," "estimate," "expect," "project," "intend," "plan," "believe,"
"target," "forecast," and other words and terms of similar meaning.
Forward-looking statements involve estimates, expectations, projections, goals,
forecasts, assumptions, risks and uncertainties. Duke Energy cautions readers
that any forward-looking statement is not a guarantee of future performance and
that actual results could differ materially from those contained in the
forward-looking statement. Such forward-looking statements include, but are not
limited to, statements about the benefits of the merger involving Duke Energy
and Progress Energy, including future financial and operating results, Duke
Energy's plans, objectives, expectations and intentions, and other statements
that are not historical facts. Important factors that could cause actual results
to differ materially from those indicated by such forward-looking statements
include risks and uncertainties relating to: the risk that the businesses will
not be integrated successfully; the risk that the cost savings and any other
synergies from the transaction may not be fully realized or may take longer to
realize than expected; disruption from the transaction making it more difficult
to maintain relationships with customers, employees or suppliers; the diversion
of management time on merger-related issues; general worldwide economic
conditions and related uncertainties;

 

 

--------------------------------------------------------------------------------

 

 

 

the effect of changes in governmental regulations; and other factors discussed
or referred to in the "Risk Factors" section of each of Progress Energy's and
Duke Energy's most recent Annual Report on Form 10-K filed with the Securities
and Exchange Commission (SEC). Additional risks and uncertainties are identified
and discussed in Progress Energy's and Duke Energy's reports filed with the SEC
and available at the SEC's website at http://www.sec.gov/. Each forward-looking
statement speaks only as of the date of the particular statement and Duke Energy
undertakes no obligation to update or revise its forward-looking statements,
whether as a result of new information, future events or otherwise.

 

 

 

 

--------------------------------------------------------------------------------

 